DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and remarks, filed 2/2/21, are acknowledged.
	Claims 1, 8-11 have been amended.
	Claim 21 has been added.
	Claims 1, 8-11, 13-15, and 19-21 are pending.
Claims 8-11 and 13-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 1 and 19-21 are being acted upon.

In view of Applicant’s amendment to recite that the Treg cells “remain stable when placed in inflammatory conditions”, the previous prior art rejections are withdrawn.

The rejection under 112 is withdrawn in view of Applicant’s claim amendments.

The following are new grounds of rejection necessitated by Applicant’s amendment.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1 and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
 activator and PGE2, TGF-beta, rapamycin, and IL-2.
does not reasonably provide enablement for:
A method for generating an MHCII restricted CD4+FoxP3+ regulatory T cell that remains stable when placed in inflammatory conditions, comprising culturing CD3+CD4+CD25- T cells in the presence of a TCR activator, aTGF-beta pathway activator, an mTOR inhibitors, and a cAMP activators.
The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, in re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.” In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling (MPEP 2164.03)” The MPEP further states that physiological activity can be considered inherently unpredictable.  
The present claims are directed to a method of generating CD4+FoxP3+ regulatory T cells that remain stable when placed in inflammatory conditions. The claims encompass producing said Treg cells by culturing with a genus of TGF-beta pathway 
Given the unpredictability of the art and the breadth of the claims, the instant specification must provide a sufficient and enabling disclosure commensurate in scope with the instant claims.  The specification discloses examples wherein stable Tregs are induced by culture with TGF-beta, rapamycin, IL-2, and PGE2.  No examples or guidance are provided regarding using the genus of other TGF-beta pathway, mTOR 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1 and 19 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by US 2019/0032014,  in view of Scotta et al., 2013, and as evidenced by Schenk et al., 2014 and El-Mowafy et al., 2003.
The ‘014 publication teaches a method of producing Treg cells comprising contacting a naïve CD4+CD25- T cell (which would express CD3 and are MHCII restricted) with a culture medium having added thereto a tryptophan metabolite, rapamycin, TGF-beta, IL-2, and retinoic acid to differentiate the T cell into an iTreg (see page 2, 6, 8).  The ‘014 publication teaches differentiation of said iTregs occurs by activation with anti-CD3 (see page 2 and 16, in particular). The ‘014 publication teaches that the Tregs are stable in the presence of inflammatory stimuli and are CD4+CD25+FoXP3+ (see page 6-8).  The ‘014 publication teaches performing multiple rounds of expansion (see page 7, in particular).  As evidenced by Schenk et al., retinoic acid is a cAMP activator via stimulation of membrane adenyl cyclase (See Fig 2 in particular).  Alternatively, the ‘014 publication also teaches culture with resveratrol (see page 2), which can also be considered an activity of said adenyl cyclase (see El-Mowafy et al., 2003). Thus, said retinoic acid or resveratrol can be considered “membrane adenine cyclase activators” as recited in the present claims.  
The ‘014 publication does not explicitly teach a 5 day culture period and a 5 day expansion step. 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was use the culture timeframes of Scotta et al., such as a 7 day culture or expansion timeframe, in order to provide an elevated number of Tregs.  Furthermore, selecting the time period of culture for Treg expansion is routine and well within the purview of the ordinary artisan. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Claims 1 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0032014,  in view of Scotta et al., 2013, Mahic et al., 2006, US 20130195919 and Lu et al., 2014.
The teachings of the ‘014 publication and Scotta et al. are described above.
They do not teach adding exogenous PGE2 to the cultures, or culturing with tolerogenic dendritic cells.
Mahic et al. teach that adaptive FoxP3+ regulatory T cells can be induced from CD4+ T cells by adding PGE2 to the culture, which induces FoxP3 expression.  
The ‘919 publication teaches tolerogenic dendritic cells that can be loaded with a self-antigen and used to convert naïve CD4+CD25- T cells into FoxP3+ regulatory T cells (see page 1 and 20, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add PGE2, as taught by Mahic et al., to the regulatory T cell cultures of the ‘014 publication and Scotta. The ordinary artisan at the time the invention was made would have been motivated to do so since Mahic et al. teach that adding PGE2 to regulatory T cell cultures induces FoxP3 expression.  Additionally, it would also be obvious to include the tolerogenic DCs as taught tin the ‘919 publication, since the ‘919 publication teaches tolerogenic dendritic cells that can loaded with an antigen and used to convert CD4 T cells into FoxP3+ regulatory T cells.  .

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1 and 19-21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-14, 16-22 of copending Application No. 16322,188 (reference application), in view of 2006/0115899 and US 2003/0157057. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘188 application claims CD4+FoxP3+ MHCII restricted regulatory T cells produced by a process comprising culturing CD3+CD4+CD25- T cells in the presence of a cAMP activator, such as PGE2, a TGF-beta pathway activator, such as TGF-beta, an mTOR inhibitor, such as rapamycin, at least one cytokine such as IL-2, and a TCR activator for at least 5 days.  The ‘188 application claims that activator is anti-CD3 or tolerogenic dendritic cells pulsed with self antigen.  Although not specifically claimed in the ‘188 application it would be obvious to provide a second round of restimulation with all of the claimed factors for at least 5 days to provide maximal suppressive activity as taught by the ‘899 publication and the ‘057 publication. Furthermore, lack of IL-1R and being of a stable phenotype would be a latent property of the method claimed in the ‘188 application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes							
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644